Cage 2:19-cv-06906-VAP-GJS Document1 Filed 08/08/19 Page iofi Page ID#:1

1 || UNITED STATES DISTRICT COURT

 

 

 

2 || CENTRAL DISTRICT OF CALIFORNIA
3 || TEAMLAB INC., a Japanese
4 || corporation,
5 . .
Plaintiff, Case No.
6
VS.
7
g || MUSEUM OF DREAM SPACE,
LLC, a California limited liability RULE 7.1 CORPORATE
9
company, and DAHOOO DISCLOSURE STATEMENT
10 | AMERICAN CORPORATION, an
Illinois corporation,
11
12
Defendants.
13
14 Plaintiff TEAMLAB INC., a Japanese corporation, pursuant to Fed. R. Civ. P. 7.1,

15 || respectfully states that it is a privately held company with no parent corporation, and that no publicly

16 || traded company owns 10% or more of its stock.

17

   

18 || Dated: New York, New York By:
19 August 8, 2019
20 & SHEPPARD LLP
9595 Wilshire Boulevard, Suite 900
21 Beverly Hills, California 90212
Tel: (310) 492-4392
22 Fax: (310) 492-4394
3 NWolff@cdas.com
24
Attorneys for Plaintiff teamLab Inc.
25
26
27
28

1
FEDERAL RULE 7.1 DISCLOSURE STATEMENT

 

 

 

 

 
